366 S.W.3d 634 (2012)
Daniel HOUSTON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 74132.
Missouri Court of Appeals, Western District.
April 24, 2012.
Application for Transfer to Supreme Court Denied May 29, 2012.
*635 Daniel Houston, St. Joseph, MO, pro se.
Jeannie D. Mitchell, Jefferson City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J., and JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Danny Houston's employment with Heartland Regional Medical Center terminated on February 8, 2011. The Labor and Industrial Relations Commission denied Houston's claim for unemployment compensation benefits, finding that he left work voluntarily and without good cause. Houston appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).